Citation Nr: 0201899	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  96-22 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disorder manifested 
by a fungal infection of the left hand and arm.  


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel

INTRODUCTION

The veteran served on active duty from July 1941 to July 
1946.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a December 1995 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
Board decision in August 1998 affirmed the RO's decision.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2000, the Court vacated the Board's decision, and 
remanded the case to the Board for further action consistent 
with its Memorandum Decision.  In March 2001, the Board 
remanded the case to the RO for further development.  


FINDINGS OF FACT

1.  During active service the veteran did not engage in 
combat with the enemy.  

2.  A fungal infection of the left hand or arm is not shown 
to have been present in service, and is not shown to be 
related to service or to a disability treated in service.  


CONCLUSION OF LAW

A disorder manifested by a fungal infection of the left hand 
or arm was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA); codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  VA has recently issued final regulations 
to implement these statutory changes.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, it applies in this case.  However, the Board 
finds that VA's duties to provide notice to, and to assist, 
the veteran are met.

VA has a duty to notify a claimant of the information 
necessary to complete an incomplete application; and to 
notify a claimant of any information that is necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2001).  The law also provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The duty to assist includes 
obtaining relevant records (including private records) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  The assistance to be 
provided by the Secretary shall also include obtaining a 
medical opinion when such an opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

By virtue of the rating decisions, statement of the case, 
supplemental statements of the case and correspondence issued 
during the pendency of the appeal, the appellant was given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim as well as the laws and 
regulations pertaining to service connection claims.  He was 
also notified what evidence was already of record.  He has 
been afforded VA examinations, and VA has obtained medical 
opinions regarding the issue on appeal.  He has not indicated 
that there are any outstanding medical records which would 
support his claim, but have not yet been obtained.  


Factual Background

Service medical records reveal that no pertinent 
abnormalities were noted on the veteran's service entrance 
examination in July 1941.  A general physical examination in 
November 1942 did not reveal any pertinent abnormalities.  
The skin and lymphatic systems were normal.  In September 
1943, while serving in New Guinea, the veteran was treated 
for a boil in the left gluteal region.  This was followed by 
multiple small abscesses in the same region which were also 
subsequently drained.  Eventually, fistula in ano was 
diagnosed.  An October 1943 clinical record includes a 
notation of multiple, recurrent bilateral abscesses in the 
gluteal region of undetermined etiology.  There was incision 
and drainage of abscesses in the buttocks, arms, groin and 
sacrum.  On separation examination in 1945 no pertinent 
abnormalities were reported.  Examination of the skin 
revealed a three inch surgical scar in the right gluteal 
region.  A symptomatic pilonidal cyst was noted on 
examination of the anus.  

Surgeon General Records created in February 1996 from service 
hospital admission cards reveal that in October 1943 the 
veteran was hospitalized for malaria and in February 1945 he 
was hospitalized for malaria and for fistula in ano.

In December 1945, the veteran submitted a claim of service 
connection for malaria and for recurrent perirectal abscesses 
and fistula in ano.  There was no mention of a fungal 
infection.  

A Certificate of Service reveals that the veteran's military 
occupational specialty was post quartermaster.  He did not 
receive any awards or decorations indicative of combat.  

On VA physical examination in February 1947, perirectal 
abscesses were reported.  Physical examination of the skin 
revealed scars, but no fungal infection or other skin 
disorder.  A VA examination that same month revealed small 
scars on the left forearm and right groin.  Pilonidal cyst 
scars were also noted.  The diagnosis was healed pilonidal 
cyst excision.  
In September 1965, the veteran submitted a claim of 
entitlement to service connection for a back disorder.  There 
was no mention of a skin disorder.  

In a January 1995 letter, D. P. S., M.D. indicated that he 
had examined the veteran.  He noted that the veteran appeared 
to have a series of infections and swellings in his left hand 
that had been going on for approximately thirty years.  A 
fungal infection was not reported under the past medical 
history.  Dr. D.P.S. opined that the veteran did not have a 
venous obstruction but rather a lymphedema/cellulitis cycle.  

On January 1995 examination by R. V., M.D., the veteran's 
chief complaint was swelling in the left hand.  It was noted 
that he had a thirty to forty year history of left hand 
problems.  Past medical history did not include a fungal 
infection.  The impression was possible non-specific 
recurring tenosynovitis.   

In an August 1995 statement, L. B., M.D. reported that he had 
been treating the veteran for approximately 20 years for 
recurrent infections of the hands.  

In September 1995, L. M. C., M.D. wrote that he had been 
treating the veteran for approximately 9 months for 
lymphedema of the left hand and left upper extremity.  Dr. 
L.M.C. reported that "it is felt by all parties" that the 
disorder is related to chronic lymphatic damage to the left 
upper extremity from a prior inflammatory and/or infectious 
process.  Dr. L.M.C. opined that this was most likely related 
to a prior episode of fungal infection the veteran acquired 
many years ago in service.  

In a September 1995 statement, the veteran related that he 
had had a fungus infection over his entire body during active 
duty; at the time of the statement, the condition only 
existed on his left hand and left forearm.  

In an October 1995 statement, the veteran's spouse reported 
that they had been married since June 1945, and that both 
prior to their marriage and after they married, she was aware 
he had a fungus/skin condition.  She reported that he was 
treated by many doctors without a cure.  

In November 1995, the veteran's son, who is a doctor, wrote 
that he was aware that the veteran had suffered from chronic 
fungal infections of the extremities for decades.  A 
subsequent letter from the son, dated in July 1996, relates 
that his opinion was based on personal observations, and that 
other than his observations of the fungal disease, he had no 
"medical knowledge or further medical history" pertaining to 
the veteran's condition.  

In a statement received in November 1995, the veteran 
reported that he was first treated for fungus infection at a 
field hospital in 1942.  He did not have any service medical 
records in his possession.  

In a December 1995 letter, V. M. V., M.D. noted the veteran 
had a 10 to 12 year history of intermittent left upper 
extremity swelling, mostly over the hand, but in the last 2 
to 3 years progressing with a mild increase to the forearm.  
The veteran reported a 10 year history of chronic lymphedema 
of the left hand and forearm.  No etiology of the disorder 
had been found.  The impressions were recurrent left hand 
cellulitis and chronic lymphedema of the left arm.  Dr. 
V.M.V. noted that the veteran had traveled extensively 
throughout his lifetime, including to New Guinea, Samoa and 
Lahti, and had contracted multiple parasitic infections in 
the past.  He did "explain to [the veteran] that at times we 
have seen lymphedema of different extremities secondary to 
parasitic infections that have been present many years ago 
and have come and gone, with residual damage to the lymphatic 
system, usually causing unilateral lymphedema."  

In March 1996, the National Personnel Records Center reported 
that it did not have any records of the veteran.  

In July 1996, Dr. L. M. C. noted that the veteran had chronic 
repetitive infection processes of his left upper extremity, 
definitely related to a lymphatic insult sustained many years 
in the past.  The veteran informed the doctor that he had had 
a fungal infection in the left arm, and the doctor opined 
that this could have caused chronic recurrent problems.  The 
doctor opined that whatever was causing the recurrent 
lymphatic problems was related to a process that happened 
years in the past which would be consistent with a remote 
fungal infection of the left arm.  

At an October 1996 RO hearing, the veteran testified that he 
did not submit a claim for his left hand and arm right after 
he got out of service because he had obtained a good job and 
did not need the money.  After his financial circumstances 
changed, he submitted the current claim.  When asked whether 
he ever suffered from fungal infections other than in the 
anal region, he testified that while in the islands he 
developed abscesses all over his body, but mainly in the 
buttocks.  He tended to the abscesses with his left hand and 
was of the opinion that infection from the abscess had spread 
to that hand.  His left hand problems were intermittent.  He 
was informed by a Dr. Bogenslau that his left hand condition 
was related to the abscesses in his anal region.  He 
indicated that he was informed by other doctors that 
abscesses are contagious and can spread if they were fungal.  

On March 1998 VA examination, it was noted that the examiner 
reviewed the veteran's claims file.  The veteran provided a 
history of fungal infection all over his body (the back, 
lower extremities and buttocks) in approximately 1944.  A 
blistering process involving the left upper extremity began 
in approximately 1945, roughly one year after the fungal 
infection.  The examiner noted that a review of the service 
medical records failed to reveal any process involving the 
left arm.  The diagnoses were evidence of partial lymphatic 
obstruction in the left upper extremity, and no active fungal 
process in the left arm at the time of the examination.  The 
examiner could not provide a definite etiology for any 
lymphatic obstruction, and noted that this opinion was 
consistent with those provided by the veteran's physicians 
over the years.  The examiner also noted that the lymphatic 
obstruction of the left upper extremity did not manifest 
itself during the veteran's period of active duty, and that 
he could not definitely relate the obstruction to the 
veteran's military service.  It was reported that the 
evidence did not definitely support the presence of a 
recurring fungal process in the left arm as the veteran was 
treated in the past with antibiotics as opposed to antifungal 
agents.  The examiner concurred with the opinions expressed 
by the veteran's other doctors that a lymphedema would 
predispose the veteran to infections in the left arm.  
In a December 1999 letter, Dr. V. M. V. again noted that the 
veteran had a history of extensive travel throughout his 
lifetime, including to New Guinea and Samoa, and had 
contracted multiple parasitic infections in the past, 
including malaria and dengue fever.  Dr. V.M.V. opined that 
it was more likely than not that a parasitic infection 
damaged the lymphatic system creating the current problems in 
the left hand and arm, and that the presence of unilateral 
lymphedema demonstrates residual long term damage to the 
lymphatic system.  

In a November 2000 statement, the veteran alleged that he 
participated in combat for one and one half years while 
stationed in New Guinea during World War II.  

Private clinical records from Dr. L. M. C., dated from 
September 1997 to February 2001, include references to a 
history of recurrent cellulitis.  A September 1997 record 
includes the notation that the veteran had recurrent 
cellulitis related to left upper extremity edema.  In a 
statement received in July 2001, Dr. L. M. C. wrote that the 
veteran's fungal infection was, at least as likely as not, 
caused by exposure to the tropical environment such as during 
the New Guinea campaign during World War II.  

In a VA medical advisory opinion dated in August 2001, the 
examiner noted that the veteran's claims file had been 
reviewed, and opined that certainly there was no relationship 
between the veteran's service-connected fistula in ano, and 
healed recurrent perirectal abscesses and his current 
dermatological condition of the left hand.  A review of the 
(service) medical record failed to find evidence that the 
veteran was treated for any skin condition of the left arm.  
The consulting physician noted that any other contagious skin 
condition, had one existed, would likely have communicated to 
the left arm.  The examiner could find no evidence of a 
generalized fungus infection, and concluded that it would be 
a matter of pure speculation to say that the veteran's 
dermatological disorder was related to any complaints in 
service.  It was expected that were there a relationship, a 
similar condition would have appeared in service. 


Criteria

Generally, service connection is warranted for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may be granted for disease 
first diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

Initially, pursuant to a Memorandum decision of the Court in 
this case, the Board must consider the applicability of 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), i.e., whether 
the veteran should be afforded the "relaxed evidentiary 
requirements" provided to veterans who "engaged in combat 
with the enemy in active service."  In this regard, it is 
noteworthy that mere presence in a combat zone is 
insufficient to establish that an individual engaged in 
combat with the enemy.  Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1991).  There is no official record in this case 
showing that the veteran engaged in combat.  His military 
specialty was quartermaster.  He did not receive any awards 
or decorations connoting combat.  There is no satisfactory 
lay evidence that he participated in combat.  In fact, 
although the veteran has asserted (in a November 2000 
statement) that he participated in combat while stationed in 
New Guinea, the argument specifically presented on his behalf 
is not that the disability at issue was sustained while he 
engaged in combat, but rather that it first appeared while he 
was in a combat zone.  Based on the record, the Board finds 
that the veteran did not engage in combat with the enemy 
while on active service, and further finds that in the 
adjudication of this claim he is not entitled to the relaxed 
evidentiary requirements of 38 U.S.C.A. § 1154(b).  

There is no competent evidence in the claims file 
demonstrating that the veteran had a fungal infection during 
active duty.  While the veteran was treated for abscesses 
during active duty, these were never characterized as being 
related to a fungal infection.  A fungal infection was not 
noted at the time of his service separation examination in 
1945.  The veteran has testified that he had a fungal 
infection over his entire body during active duty.  However, 
as a layperson he is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, his assertion that he had a fungal infection during 
active duty is without probative value.  The veteran's spouse 
also states she observed him having a fungal infection since 
before June 1945.  As she also is a layperson, her 
observation likewise is without probative value.  Although 
the veteran's son had medical training, he indicated that his 
observations were not from a medical perspective, but rather 
from growing up with the veteran.  Thus, his standpoint is 
that of a layperson, and his statement is not probative.

There is no specific mention of a fungal infection in service 
medical records.  VA physicians who examined the veteran in 
1998 and 2001, and are the only medically trained persons 
providing opinions on the matter who have indicated they 
reviewed his file, including service medical records, have 
stated that there is no evidence of a generalized fungus 
infection in service.  The veteran has submitted a number of 
private physicians' statements relating current left hand and 
arm disability to "lymphatic insult many years in the past," 
"remote fungal infection" of the left arm, "exposure to the 
tropical environment".  None of these statements was based on 
a review of the veteran's service medical records and claims 
folder.  Each is based on history provided by the veteran.  
(In this regard, it is noteworthy that medical history 
provided by the veteran has been inconsistent.  In medical 
records of September 1976, January 1995, and December 1995 he 
indicated variously that his left upper extremity symptoms 
began in about 1973, 1955 or 1965, and 1983 or 1985.  It is 
only in more recent records, e.g., VA examination in 1998, 
that he has provided a history of onset of symptoms in 
service.  He alleges that he has had the disorder 
intermittently since active duty, and has testified that he 
did not submit a claim for the disorder at discharge as he 
was financially secure and did not need the money.  This 
allegation is undercut by the fact that he submitted claims 
for service connection for malaria and for a fistula in ano 
in December 1945 and for a back disorder in 1965.  A skin 
disorder was not claimed or noted on either occasion.)  None 
of the statements accounts for the fact that there were no 
left upper extremity symptoms in service.  None of the 
statements relates left hand or arm disability to rectal 
abscess or anal fistula, as argued by the veteran and his 
representative.  

In contrast, VA opinions obtained in March 1998 and in August 
2001 were based on reviews of his claims file and service 
medical records.  Neither examiner found any basis for 
relating current left hand/arm disability to service or to 
any disability treated therein.  The August 2001 opinion 
provided an explanation of the rationale for the opinion, 
including that there was no evidence that the veteran was 
treated for a skin condition of the left arm in service or 
that he had a generalized fungus infection in service.  It 
concluded that certainly there was no relationship between 
the veteran's current left hand dermatological conditions and 
problems treated in service, and that it would be a matter of 
pure speculation to say such relationship exists. 

For reasons outlined above, the Board finds that the opinions 
by VA examiners in 1998 and, particularly, in August 2001 are 
more probative than the private medical statements proffered 
by the veteran.  They establish that current left hand and 
arm disabilities are not related to service or to any 
condition treated therein.  The preponderance of the evidence 
is against the veteran's claim, and it must be denied. 







ORDER

Service connection for a disorder manifested by a fungal 
infection of the left hand and arm, is denied.  



		
	George R. Senyk 
	Member, Board of Veterans' Appeals

 

